Citation Nr: 0830141	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-27 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in November 1977 after more than 26 years 
of active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  That rating decision denied service connection 
for PTSD, and the veteran's disagreement with that decision 
led to this appeal.  He testified a Board videoconference 
hearing in August 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is credible evidence corroborating the veteran's 
claimed in-service stressors, supporting a current diagnosis 
of PTSD.  


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has PTSD related to stressful 
events in service, and he has emphasized that while he was 
stationed in Vietnam he was under constant stress at all 
times.  He has described stressful experiences associated 
with setting up and operating a satellite station outside of 
Nha Trang.  He has reported that an incoming mortar round 
went through the radome covering the satellite antenna.   He 
has also stated that one of their gate guards was killed by 
sniper fire.  He says that nearly every night they had rocket 
fire and small arms fire.  He reports a specific incident 
when he and another serviceman transported some Vietnamese 
service personnel up river via boat and on the return trip 
his boat was nearly hit by mortar rounds.  At the hearing, 
the veteran testified the first time he noticed any problems 
was when he was on leave to Australia visiting with his wife 
and children.  The veteran testified that his wife wakened 
him because he was throwing his arms in her face, hitting her 
and telling to get down on the floor.  He testified that 
since that time he had had a lot of sleeping problems and had 
trouble with anger.  

The veteran's service personnel records show he was in 
Vietnam assigned to the Nha Trang Signal Battalion from 
January 1969 to February 1970 and was the satellite 
communications station chief during that time.  The service 
personnel records name the campaigns in which the veteran 
participated and show he received the Bronze Star Medal, but 
do not provide proof of participation in combat.  

Service medical records do not include any complaints of, or 
treatment for, a psychiatric disorder.  VA medical records 
show that in November 2004, the veteran reported a history of 
insomnia for many years and flashbacks and nightmares about 
his experiences in Vietnam.  Vet Center records include an 
assessment of PTSD in November 2004 based on the stressors 
described above, and the Vet Center referred the veteran to a 
private psychologist for counseling in the area where he 
resides.  In a letter dated February 2005, the psychologist, 
J.R., Ph.D., stated the veteran had been referred to him in 
December 2004 for initial evaluation and readjustment 
counseling.  Dr. J.R. noted the veteran reported coming under 
direct enemy fire during his Vietnam tour at the satellite 
relay station, and in his letter the psychologist reported 
his assessment was PTSD-provisional.  In a letter dated in 
August 2005, Dr. J.R. stated the veteran had remained in 
therapy with him and again noted that the veteran had 
reported coming under direct enemy fire.  Dr. J.R. stated 
that the veteran had shared buddy statements with him from 
retired comrades documenting the veteran's experience in 
Vietnam.  The psychologist stated that in his professional 
opinion, the veteran suffers from PTSD stemming from his 
military service.  


In a letter dated in July 2005, a retired Chief Warrant 
Officer stated that during the periods from December 1968 to 
December 1969 he was the Officer in Charge of the Nha Trang 
Vietnam Satellite Communications Station and the veteran was 
the Station Chief.  The Chief Warrant Officer said that the 
Viet Cong launched crude rockets from a nearby salt water 
slew and one these rockets struck the radome (weather 
protection for the satellite antenna) blowing holes in the 
dome and the antenna.  In addition, in a letter dated in 
July 2005 another fellow serviceman, a retired Command 
Sergeant Major (CSM) stated that he was the Satellite Project 
Officer and that during an inspection tour of the Nha Trang 
Satellite Station, he and the veteran transported a 
Vietnamese combat team to their jump off point up river via 
motor launch.  The CSM stated that on the return trip mortar 
rounds started exploding fore and aft of the motor launch, 
and it seemed as though they were being bracketed with mortar 
rounds.  He said their boat was not hit, but some of the 
mortar rounds were very close as they exploded in the river.  
He stated that the veteran and the veteran were quite shaken 
by the experience.  The CSM stated there were other incidents 
at the veteran's station but some might still be classified 
and he did not feel he could comment further on them.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The 
diagnosis of a mental disorder must conform to the DSM-IV and 
be supported by the findings of a medical examiner.  See 
38 C.F.R. § 4.125(a).  

Although the veteran's service personnel records and 
decorations do not show that he engaged in combat, his 
records confirm that he was station chief at the Nha Trang 
Satellite Station.  The Board regards the veteran's fellow 
servicemen, the Chief Warrant officer and Command Sergeant 
Major as credible.  Their letters confirm there was a rocket 
attack on the satellite station antenna and that the veteran 
was exposed to a mortar attack while he and the Command 
Sergeant Major were in the same motor launch returning from 
transporting Vietnamese combat troops.  These incidents are 
stressors upon which the Vet Center and the private 
psychologist to whom the veteran was referred have based the 
diagnosis of PTSD.  In light of the foregoing, and in the 
absence of any contradictory evidence, the Board finds that 
the veteran's PTSD is result of experiences during active 
service and concludes that that the criteria for establishing 
service connection for PTSD have been met.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


